Case 4:20-cv-10006-MFL-EAS ECF No. 24, PageID.511 Filed 03/26/21 Page 1 of 3




                    UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF MICHIGAN
                         SOUTHERN DIVISION

MARGIE HAMILTON,

      Plaintiff,                                  Case No. 20-cv-10006
                                                  Hon. Matthew F. Leitman
v.

EDUCATION CREDIT
MANAGEMENT CORP.,

     Defendant.
__________________________________________________________________/

  ORDER (1) SUSTAINING IN PART AND OVERRULING IN PART
    PLAINTIFF’S OBJECTIONS (ECF No. 19) TO REPORT AND
RECOMMENDATION (ECF No. 18) AND (2) GRANTING IN PART AND
DENYING IN PART DEFENDANT’S MOTION TO DISMISS (ECF No. 13)

      In this action, Plaintiff Margie Hamilton alleges that Defendant Educational

Credit Management Corporation (“ECMC”) does not have authority to collect on

her outstanding student loan debt. (See Am. Compl., ECF No. 12.) ECMC filed a

motion to dismiss and/or for summary judgment on March 3, 2020. (See Mot. to

Dismiss, ECF No. 13.) The motion was referred to the assigned Magistrate Judge.

(See Order of Referral, ECF No. 9.) On September 22, 2020, the Magistrate Judge

issued a report and recommendation in which she recommended that the Court grant

the motion and dismiss Hamilton’s claims. (the “R&R”). (See R&R, ECF No. 18.)

      Hamilton has now filed objections to the R&R. (See Objections, ECF No. 19.)

The Court held a video hearing on Hamilton’s objections on March 26, 2021. (See

                                        1
Case 4:20-cv-10006-MFL-EAS ECF No. 24, PageID.512 Filed 03/26/21 Page 2 of 3




Notice of Hearing, ECF No. 23.) For the reasons explained during the motion

hearing, IT IS HEREBY ORDERED as follows:

         Hamilton’s objections (ECF No. 19) are SUSTAINED IN PART AND

           OVERRULED IN PART as explained on the record.

         ECMC’s motion to dismiss (ECF No. 12) is GRANTED with respect

           to Hamilton’s federal claims (Counts Two, Three, Four, and Five of

           Hamilton’s Amended Complaint). Those claims are DISMISSED.

         ECMC’s motion to dismiss is DENIED with respect to Hamilton’s

           state-law claims (Counts One, Six, Seven, and Eight of Hamilton’s

           Amended Complaint).

         The parties are to communicate with one another in an attempt to reach

           a resolution to this action. As part of those communications, ECMC

           shall provide Hamilton a statement of account showing the payments

           that she has made towards her loan and the amount outstanding on the

           loan.

         The Court will hold a video status conference with the parties in

           approximately sixty days to discuss next steps in this action.

     IT IS SO ORDERED.

                                     s/Matthew F. Leitman
                                     MATTHEW F. LEITMAN
Dated: March 26, 2021                UNITED STATES DISTRICT JUDGE

                                        2
Case 4:20-cv-10006-MFL-EAS ECF No. 24, PageID.513 Filed 03/26/21 Page 3 of 3




       I hereby certify that a copy of the foregoing document was served upon the
parties and/or counsel of record on March 26, 2021, by electronic means and/or
ordinary mail.

                                     s/Holly A. Monda
                                     Case Manager
                                     (810) 341-9764




                                       3
